        Case 2:20-cv-00966-NR Document 565 Filed 10/06/20 Page 1 of 1




                       Btut0ton of                Cnurt
                     0f ti^e ^tatje pf     ^ork
                    ^pcnnit 3fudtttal Biepartm^nt


3, Aprtlanne Apostino,       Clerk of tliE Appellate Stotoion of tl|e
Supreme Court of fife ^tate of ^exu ^ork, 0etonk Kukicial department,
ko liereby certify tifat             3otyn ^an|tn Ctyun              niaa knty
ItcenBefii ank akmittek to practtce as an Attorney ank Counaetor-at-ICaui
in alt ttje courto of tl^e #tate, atcorkiny to tlje lams of tl|e ^tafe ank tl|e
court rnlea ank orkera, on tlje 25 tli       kay of        iPebrnary 1098,
l^aa kuly taken ank aubacribek tl|e oatlf of office preacribek by tarn, If^t®
been enrollek in tire Entl of Attorneya ank Connaelora-at-ICam on file in
my office, I^aa kuly reyiaterek mitl^ tlje akminiatratiue office of tl^e
courta, ank accorkiny to tl|e recorka of tljia court ia in yook atankiny aa
an Attorney ank Connaelor-at-SIam.


                                  3(0 Witncas Ubcrenf, 3 bane bereoato Bet
                                  my bank ank afftxck tbe seal of aatk
                                  Appellate SiutBton nn September 28, 2020.




                                                Clerk of tbe Court
